 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES EMMETT FARR,                                  Case No.: 16-CV-1279 JLS (MLB)
     CDCR #T-51954,
12
                                        Plaintiff,       ORDER DISMISSING DEFENDANT
13                                                       STOUT PURSUANT TO FED. R.
     vs.                                                 CIV. P. 4(m)
14
     WARDEN DANIEL PARAMO, et al.,
15
                                     Defendants.
16
17         Plaintiff James Emmett Farr, currently incarcerated at California State Prison – Los
18   Angeles County and proceeding pro se, filed a civil rights action against prison officials at
19   Richard J. Donovan Correctional Facility (“RJD”) on May 27, 2016.
20                                        BACKGROUND
21         On May 27, 2016, Plaintiff filed a Complaint (“Compl.,” ECF No. 1) pursuant to 42
22   U.S.C. § 1983, in which he alleged constitutional violations by Defendants Paramo,
23   Hernandez, Fink, Ramrakha, Amaro, Barnard, Ramirez, Savala, Soto, Stout, and Wall. See
24   Compl. at 1, 8. On January 13, 2017, the Court granted Plaintiff’s request for the United
25   States Marshals Service (“USMS”) to effect service of his Complaint on the named
26   Defendants. See ECF No. 11.
27         On March 29, 2017, Defendants Hernandez, Fink, Barnard, Amaro, Ramirez,
28   Paramo, Ramrakha, and Savala moved to dismiss portions of Plaintiff’s Complaint
                                                     1
                                                                               16-CV-1279 JLS (MLB)
 1   pursuant to Federal Rule of Civil Procedure 12(b)(6). See ECF No. 30. On August 18,
 2   2017, Magistrate Judge Mitchell D. Dembin issued a report and recommendation in which
 3   he recommended dismissal of: (1) all Eighth Amendment claims against Defendants
 4   Amarao and Fink; (2) the Fourteenth Amendment, First Amendment retaliation, and
 5   generalized conspiracy claims as to all Defendants; (3) all claims against Defendant
 6   Paramo; and (4) the Eighth Amendment failure-to-protect claims as to all Defendants. See
 7   ECF No. 35. On December 18, 2017, this Court adopted this report and recommendation
 8   in its entirety. See ECF No. 44.
 9         Plaintiff later requested, and was granted, leave to file an amended complaint no
10   later than April 5, 2018. See ECF Nos. 46, 52. Plaintiff, however, chose not to file an
11   amended pleading; consequently, the original Complaint filed by Plaintiff remained the
12   operative pleading.
13         On April 19, 2018, Defendants Soto and Wall filed a motion to dismiss the claim
14   against them pursuant to Federal Rule of Civil Procedure 12(b)(6). See ECF No. 55.
15   Magistrate Judge Dembin issued a report and recommendation in which he recommended
16   that their motion be granted and all claims against them be dismissed with prejudice. See
17   ECF No. 57. The Court adopted this recommendation on October 17, 2018, and dismissed
18   Defendants Soto and Wall from this action.
19         The remaining Defendants who properly had been served with the Plaintiff’s
20   Complaint—Defendants Barnard, Hernandez, and Ramrakha—filed an Answer to the one
21   remaining claim, Plaintiff’s Eighth Amendment excessive force claim. See ECF No. 59.
22   On July 26, 2019, Defendants Barnard, Hernandez, and Ramrakha filed a motion for
23   summary judgment pursuant to Federal Rule of Civil Procedure 56. See ECF No. 73.
24         On December 9, 2019, the Court granted Defendants’ motion for summary judgment
25   and issued an Order to show cause (“OSC”) why Defendant Stout should not be dismissed
26   for want of prosecution pursuant to Federal Rule of Civil Procedure 4(m). ECF No. 97 at
27   20. The Court informed Plaintiff that, if he wished to proceed with his claims against
28   Defendant Stout, he needed to file proof of proper service on Defendant Stout within thirty
                                                  2
                                                                              16-CV-1279 JLS (MLB)
 1   days; otherwise, the Court would dismiss Defendant Stout without prejudice. Id. at 20, 21.
 2   More than sixty days have passed, and Plaintiff has not provided a proof of service showing
 3   that Defendant Stout has been properly served or filed a motion seeking an extension of
 4   time to serve Defendant Stout.
 5                                          ANALYSIS
 6         Rule 4 of the Federal Rules of Civil Procedure provides:
 7                [i]f a defendant is not served within 90 days after the complaint
 8                is filed, the court—on motion or on its own after notice to the
                  plaintiff—must dismiss the action without prejudice against that
 9                defendant or order that service be made within a specified time.
10                But if the plaintiff shows good cause for the failure, the court
                  must extend the time for service for an appropriate period.
11
12   Fed. R. Civ. P. 4(m). “In the absence of service of process (or waiver of service by the
13   defendant) . . . a court ordinarily may not exercise power over a party the complaint names
14   as a defendant.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350
15   (1999); Crowley v. Bannister, 734 F.3d 967, 974–75 (9th Cir. 2013) (“A federal court is
16   without personal jurisdiction over a defendant unless the defendant has been served in
17   accordance with Fed. R. Civ. P. 4.”) (citations omitted).
18         The initial ninety days provided by Rule 4(m) to effect service on Defendant Stout
19   has long since passed in this case, yet a review of the Court’s docket indicates that he has
20   yet to be served. See Fed. R. Civ. P. 4(l)(1) (“[P]roof of service must be made to the
21   court.”); S.D. Cal. CivLR 5.2; Walker v. Sumner, 14 F.3d 1415, 1421–22 (9th Cir. 1994)
22   (holding that where a pro se plaintiff fails to provide the Marshal with sufficient
23   information to effect service, the court’s sua sponte dismissal of those unserved defendants
24   is appropriate under Rule 4(m)). The district court may not sua sponte dismiss a complaint
25   for lack of service, however, “without first giving notice to the plaintiff and providing an
26   opportunity for him to show good cause for the failure to effect timely service.” Crowley,
27   734 F.3d at 975 (citation omitted). Indeed, the district court has broad discretion under
28   ///
                                                  3
                                                                              16-CV-1279 JLS (MLB)
 1   Rule 4(m) to extend time for service upon a showing of good cause even after the service
 2   period has expired. See Mann v. Am. Airlines, 324 F.3d 1088, 1090 (9th Cir. 2003).
 3         Here, the Court provided Plaintiff notice, along with an additional thirty days to
 4   serve Defendant Stout, and gave Plaintiff the opportunity to show good cause as to why he
 5   failed properly to serve Defendant Stout. Plaintiff, however, has not responded to the
 6   Court’s Order by either filing a proof of service or seeking additional time to serve
 7   Defendant Stout. Further, Plaintiff has failed to file any response at all to the Court’s OSC
 8   explaining his failure timely to serve Defendant Stout. The Court therefore concludes that
 9   dismissal without prejudice pursuant to Rule 4(m) is appropriate.
10                                        CONCLUSION
11         In light of the foregoing, the Court DISMISSES WITHOUT PREJUDICE
12   Defendant Stout from this action for failure to effect service pursuant to Federal Rule of
13   Civil Procedure 4(m). The Clerk of Court SHALL TERMINATE Defendant Stout from
14   the Court’s docket and, because Defendant Stout was the sole remaining Defendant in this
15   action, the Clerk of Court SHALL CLOSE the file.
16         IT IS SO ORDERED.
17
18   Dated: February 20, 2020
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                               16-CV-1279 JLS (MLB)
